Title: Thomas Jefferson to Thomas Cooper, 7 August 1818
From: Jefferson, Thomas
To: Cooper, Thomas


          
            
              Dear Sir
              Warm springs of Virginia
Aug. 7. 18.
            
            A meeting of Commrs to agree on & recommend  to the legislature a site for their University was held at Rockfish gap on the 1st inst. where we agreed, 16. to 5. that it should be at our Central College; and from thence I came here to remove some Rheumatic complaints affections which have long incommoded me occasionally. my stay here will be of about a fortnight or 3 weeks, so that I may not get back to Monticello till the 1st week of Sep. I have heard that Dr Patterson has succeeded to the Chemical chair of the Coll. of Philada in which yo case you will be free to come on to us, and, if so, I expect you will have written to me & that your letter will remain unanswered at Monticello till I return. all this I write merely to explain in that event any delay which may take place in your recieving an answer from me.
            Our 1st pavilion has been much retarded by the disappointments of workmen. I think it would may be ready to recieve you within 3. months from this time, and that within that time one wing of 9. dormitories may be ready, and in the course of the season another pavilion & 2. more wings of dormitories. the moment we announce the opening of our Latin & Greek school, we shall be overwhelmed with pupils, more I fear than Charlottesville may be prevailed on is prepared to board.
            The report of the Commrs proposes to the legislature the site, the plan of buildings, the sciences necessary to be taught, the No of professors (10) necessary Etc.
            hoping, when I get home, to recieve a letter from you announcing your readiness to come on I salute you with constant frdshp & esteem.
            
              Th:J.
            
          
          
            P.S. if mr Correa should be at Philadelphia pray communicate to him my movements as I shall hope to see him at Monto early in Sep.
          
        